UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


RYAN SASHA-SHI VAN KUSH,                      :
formerly known as Ryan Gallagher,             :
                                              :
                              Plaintiff,      :
       v.                                     :              Civil Action No. 20-0906 (RC)
                                              :
DRUG ENFORCEMENT                              :
ADMINISTRATION,                               :
                                              :
                              Defendant.      :


                                 MEMORANDUM OPINION

       The Court construed plaintiff’s initial pleading, titled “Writ of Mandamus,” as a civil

complaint (ECF No. 1, “Compl.”) against the Drug Enforcement Administration (“DEA” or

“defendant”), a component of the United States Department of Justice, under the Freedom of

Information Act (“FOIA”), see 5 U.S.C. § 552, and the Privacy Act, see 5 U.S.C. § 552a.

Plaintiff since has filed a motion to amend his complaint (ECF No. 34, “Mot. Am. Compl.”), to

raise claims under the Federal Tort Claims Act (“FTCA”), the Small Business Regulatory

Enforcement Fairness Act (“SBREFA”), the Religious Freedom Restoration Act (“RFRA”), and

the Mandamus Act. DEA opposed the motion to amend (ECF No. 50) and filed a motion to

dismiss or for summary judgment (ECF No. 51).


       On November 8, 2021, the Court issued a Memorandum Opinion and Order (ECF No.

55) resolving the FOIA claims and dismissing the Privacy Act, FTCA, and SBREFA claims. In

addition, the Court directed DEA to file a supplemental brief in further support of its opposition

to plaintiff’s motion to amend the complaint, focusing on the RFRA and mandamus claims.

DEA filed its Supplemental Brief in Support of Opposition to Plaintiff’s Motion for Leave to


                                                  1
File an Amended Complaint (ECF No. 61, “Supp. Mem.”) on March 23, 2022. The Court’s

March 24, 2022, Minute Order directed plaintiff to file his response by April 22, 2022. Plaintiff

has not filed a response, and for the reasons discussed below, the Court DENIES plaintiff’s

motion to amend the complaint.

I. Legal Standard

       The decision to grant or deny leave to amend a complaint “is committed to a district

court’s discretion.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996). “The court

should freely give leave when justice so requires,” Fed. R. Civ. P. 15(a)(2), “in the absence of

undue delay, bad faith, undue prejudice to the opposing party, repeated failure to cure

deficiencies, or futility,” Richardson v. United States, 193 F.3d 545, 548-49 (D.C. Cir. 1999)

(citing Foman v. Davis, 371 U.S. 178, 182 (1962)). If the proposed amended complaint would

not survive a motion to dismiss, the court may deny leave to amend as futile. See In re

InterBank Funding Corp. Sec. Litigation, 629 F.3d 213, 218 (D.C. Cir. 2010); James Madison

Ltd. by Hecht v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996).

II. Discussion

       A. RFRA and Relevant DEA Regulations

       In relevant part, RFRA provides that “Government shall not substantially burden a

person’s exercise of religion[.]” 42 U.S.C. § 2000bb-1(a). There is an exception, however:

                 Government may substantially burden a person’s exercise of
                 religion only if it demonstrates that application of the burden to the
                 person –
                    (1) is in furtherance of a compelling governmental interest; and
                    (2) is the least restrictive means of furthering that compelling
                         governmental interest.




                                                   2
42 U.S.C. § 2000bb-1(b). “If the Government substantially burdens a person’s exercise of

religion, under [RFRA] that person is entitled to an exemption[.]” Burwell v. Hobby Lobby

Stores, Inc., 573 U.S. 682, 694–95 (2014).

       DEA has published a document titled “Guidance Regarding Petitions for Religious

Exemption from the Controlled Substances Act Pursuant to the Religious Freedom Restoration

Act” (“RFRA Guidance”) for those who petition DEA for religious exemptions from the

Controlled Substances Act (“CSA”), see 21 U.S.C. § 801 et seq.1 Contents of a petition were to

include:

               as much information as [the petitioner] deems necessary to
               demonstrate that application of the [CSA] to the party’s activity
               would (1) be a substantial burden on (2) his/her sincere (3) religious
               exercise. Such a record should include detailed information about,
               among other things, (1) the nature of the religion (e.g., its history,
               belief system, structure, practice, membership policies, rituals,
               holidays, organization, leadership, etc.); (2) each specific religious
               practice that involves the manufacture, distribution, dispensing,
               importation, exportation, use or possession of a controlled
               substance; (3) the specific controlled substance that the party wishes
               to use; and (4) the amounts, conditions, and locations of its
               anticipated manufacture, distribution, dispensing, importation,
               exportation, use or possession.

Supp. Mem., Ex. 2 (ECF No. 61-1 at 28-29, “RFRA Guidance”) ¶ 2. DEA could require a

petitioner to submit additional information, see RFRA Guidance ¶¶ 4-5, and its evaluation of a

petition could include interviews and on-site inspections, see 21 U.S.C. § 822(f); 21 C.F.R. §

1316.03. The Deputy Assistant Administrator of DEA’s Office of Diversion Control would

issue a written response either granting or denying the petition. RFRA Guidance ¶ 8.


1
   DEA represents that the document is updated periodically, see Supp. Mem. at 5 (page number
designated by CM/ECF), and the current version can be found at
https://www.deadiversion.usdoj.gov/GDP/(DEA-DC-5)(EO-DEA-
007)(Version2)RFRA_Guidance_(Final)_11-20-2020.pdf.

                                                 3
       B. Plaintiff’s Petition

       Plaintiff requested an exemption from regulation under the CSA for various forms of

cannabis and another controlled substance. See Mot. Am. Compl. at 4 (page number designated

by CM/ECF); see generally Supp. Mem., Ex. 1 (ECF No. 61-1 at 5-25, “Petition”). DEA’s

Diversion Control Division received the Petition in October 2017, see Supp. Mem. at 7, and

interviewed plaintiff by telephone on August 14, 2018, see Mot. Am. Compl. at 7. By letter

dated July 16, 2018, DEA requested additional information needed for action on the Petition.

See generally Supp. Mem., Ex. 4 (ECF No. 61-1 at 47-49), and plaintiff did not respond, see id.

at 9. Plaintiff demands “that the DEA . . . either Approve or Deny [his] Petition from 2017.”

Compl. at 7; see Mot. Am. Compl. at 2, 9.

       C. The Proposed Amended Complaint Fails to State a RFRA Claim

       “In order to obtain an exemption from the CSA under RFRA, a party must, as a

preliminary matter demonstrate that its (1) sincere (2) religious exercise is (3) substantially

burdened by the CSA.” Gallagher v. DEA, No. 18-CV-01674, 2018 WL 9485035, at *2 (D.

Colo. Aug. 21, 2018) (citation omitted), aff’d sub nom. Gallagher v. Drug Enforcement Admin.,

755 F. App’x 856 (10th Cir. 2019). The Court “focus[es] RFRA’s substantial burden inquiry on

the nexus between religious practice and religious tenet: whether the regulation at issue forced

plaintiffs to engage in conduct that their religion forbids or . . . prevents them from engaging in

conduct their religion requires.” Mahoney v. Doe, 642 F.3d 1112, 1121 (D.C. Cir. 2011)

(quoting Henderson v. Kennedy, 253 F.3d 12, 16 (D.C. Cir. 2001)) (internal quotation marks and

brackets omitted).

       Plaintiff’s proposed amended complaint cites federal statutes and regulations, inserts

excerpts of published judicial opinions, discusses plaintiff’s prior litigation, and describes


                                                  4
plaintiff’s communication with DEA. Where plaintiff does discuss his religion, he manages only

to declare himself a Hindu Shaivite Priest and Prophet of Lord Shiva, who “is traditionally

Represented on Earth by Marijuana.” Mot. Am. Compl. at 4. Plaintiff also identifies Alexander

“Sasha” Shulgin as the founder of the American Shaivite sect, and attributes to him the invention

of “many Holy Molecules,” including a substance called “4-OH-MiPT, Miprocin.” Id. Missing

from both the original complaint and the proposed amended complaint are factual allegations

describing the religious practice at issue, identifying which controlled substance is essential to

the religious practice, stating how the substance is used in his religious practice, and explaining

how the CSA substantially burdens that practice.

        D. Plaintiff Lacks Standing to Bring a RFRA Claim

        “A person whose religious exercise has been burdened in violation of [RFRA] may assert

that violation as a claim . . . in a judicial proceeding[.]” 42 U.S.C. § 2000bb-1(c). If a person

does seek judicial review, “[s]tanding to assert a claim . . . shall be governed by the general rules

of standing under article III of the Constitution” of the United States. Id.

        “The doctrine of standing “is an essential and unchanging part of the case-or-controversy

requirement of Article III.” Ass’n of Am. Physicians & Surgeons, Inc. v. Schiff, 23 F.4th 1028,

1032 (D.C. Cir. 2022) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). “To

establish standing, a party must have ‘(1) suffered an injury in fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision.’” Id. (quoting Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016)). For injury-

in-fact, “a plaintiff must show that he . . . suffered ‘an invasion of a legally protected interest’

that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

Id. at 339 (quoting Lujan, 504 U.S. at 560). The near total absence of factual allegations


                                                   5
discussed above supports denial of leave to file an amended complaint for lack of standing.

Plaintiff fails to demonstrate that he has suffered or stands to suffer an injury traceable to any

action or inaction by DEA.

       E. This Court Lacks Jurisdiction Over Plaintiff’s Mandamus Claim

       The Court understands plaintiff to challenge DEA’s lengthy delay in granting or denying

his Petition and to demand a writ of mandamus compelling DEA to issue its decision. These are

matters over which this district court lacks jurisdiction. Only a United States Court of Appeals

may review a final DEA decision on a petition for an exemption from the CSA. See John Doe,

Inc. v. Drug Enforcement Admin., 484 F.3d 561, 568 (D.C. Cir. 2007) (quoting 21 U.S.C. § 877).

Thus, the CSA is “a statute which vests jurisdiction in a particular court [and] cuts off original

jurisdiction in other courts in all cases covered by that statute.” Telecomm. Research & Action

Ctr. v. FCC, 750 F.2d 70, 77 (D.C. Cir. 1984).2

III. Conclusion

       The Court concludes that the proposed amended complaint fails to state a RFRA claim,

and even if it had, plaintiff lacks standing to bring a RFRA claim. Further, the Court concludes

that it lacks jurisdiction over the mandamus claim. Therefore, the Court DENIES plaintiff’s

motion for leave to amend the complaint as futile. There remain no further matters to resolve in

this case, and a final Order is issued separately.


DATE: June 6, 2022                                       /s/
                                                         RUDOLPH CONTRERAS
                                                         United States District Judge



2
  Even if this Court had jurisdiction over plaintiff’s mandamus claim, the claim would be
denied. DEA has not delayed unreasonably a decision on plaintiff’s Petition. DEA made
reasonable requests for additional information, and plaintiff failed to provide it.
                                                     6